PeR Cueiam.
This is the second trial of this case. In the first trial the jury answered the issues of negligence and contributory negligence in plaintiff’s favor, and awarded her damages. On appeal by defendant, this Court awarded a new trial for error in excluding defendant’s testimony of speed. Loomis v. Torrence, 259 N.C. 381, 130 S.E. 2d 540. In both trials the plaintiff and the defendant introduced evidence. On the former appeal and on this appeal, defendant assigns as error the denial of his motion for judgment of nonsuit made at the close of all *742the evidence. A careful study of the evidence in the instant case shows' that the court properly submitted the instant case to the jury.
The jury, under application of settled principles of law stated by us in case after case involving actions for damages resulting from automobile collisions in street intersections, resolved the issues of fact in the instant case against defendant. A careful examination of defendant’s assignments of error in the instant case discloses no new question requiring extended discussion. Neither reversible nor prejudicial error in the instant case has been made to appear. The verdict and judgment in the instant case will not be disturbed.
No error.